DETAILED ACTION
	Claims 41-47 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejection
The 103 rejections are maintained as to the remaining claims, and withdrawn as to all claims that were canceled in the present amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-47 are rejected under 35 U.S.C. 103 as unpatentable over Homma et al. (US Pat. Pub. 2013/0029969) in view of Aurora et al. (US Pat. Pub. 2010/0204292).
As to claims 41-47, Homma discloses a pharmaceutical composition comprising compound I of the claims (see claims 1 and 14 of Homma) in the range of most preferably 5-70% by weight of the total composition (paragraph 583), wherein the composition may be a granule or tablet (paragraph 568), wherein the tablet or granule may comprise excipients, binders, disintegrants such as a starch, lubricants, and the like which are compressed into the tablet (paragraphs 571 and 580).  The excipient in the granule or tablet may include lactose, mannitol, and crystalline cellulose (“intragranular compressible fillers”)(paragraph 572), the binder may be carboxymethylcellulose or polyvinylpyrrolidone (paragraphs 573 and 580), and the lubricant may be magnesium stearate (paragraph 575).
As to claims 41-47, Homma does not further expressly that the tablet comprises an extragranular component and an intragranular component as recited by claim 43 and in the weight ratio range of claim 44  or that the lactose is anhydrous (claims 41, 43, and 46-47), that the intragranular component also comprises croscarmellose sodium (claim 43), that the crystalline cellulose is silicified microcrystalline cellulose (claims 41, 43, and 46-47), or that the mannitol, silicified microcrystalline cellulose, PVP, croscarmellose sodium, magnesium stearate, and anhydrous lactose are present within the ranges recited by claims 41, 43, and 46-47, or that the tablet is produced by a dry granulation process (claim 45).
Aurora discloses pharmaceutical compositions for rapid dissolution and drug release comprising an intragranular component containing an active agent and excipients, along with an extragranular fraction comprising excipients, wherein the composition may be a tablet formed by compressing a mixture of the intragranular and extragranular fractions (paragraphs 8-9, 14, and 17), wherein the extragranular fraction comprises one or more fillers such as anhydrous lactose, mannitol, microcrystalline cellulose, or silicified microcrystalline cellulose (paragraphs 36-37), wherein the intragranular and extragranular components may comprise one or more disintegrants such as croscarmellose sodium in the amount of 0.1-15 wt% (paragraphs 41-42) as well as one or more binders such as povidone (“polyvinylpyrrolidone”)(paragraphs 39-40) along with a lubricant such as magnesium stearate (paragraphs 43-46).  The active may be present in amounts of 30-71 wt% (paragraph 25) while the intragranular portion is present in the amount of up to 75 wt% such as 40-75% (paragraph 26).  While Aurora teaches that the diluents such as anhydrous lactose, mannitol, and silicified microcrystalline cellulose are present in the extragranular layer (as opposed to the intragranular layer as required by the present claims)(paragraph 13), Aurora teaches that this is only due to a desire to not alter the dissolution characteristics of the tablet, and that a compound that functions as a diluent may be present in the intragranular layer so long as there is no undesirable alteration of tablet dissolution (paragraph 22).  Aurora discloses at Table 3 a specific embodiment wherein the weight ratio of intragranular component to extragranular component is 372:228, or 1.63:1, which is within the range of claim 44.  Aurora further teaches forming the tablet by dry granulating the granules comprising the intragranular components with the extragranular components (paragraph 33).  
As to claims 41-47, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Homma composition as modified supra by incorporating an extragranular component into the tablet that comprises anhydrous lactose filler, croscarmellose sodium disintegrant, and magnesium stearate as lubricant and in amounts to yield a ratio with respect to the intragranular component that is within the range of claim 44, because Homma does not expressly disclose details of the tableting process beyond stating that the ingredients are compressed into the tablet, which would have motivated the skilled artisan to search the prior art for details on methods of forming pharmaceutical tablets, which would have led to Aurora, which teaches that pharmaceutical tablets may be formed by compressing an intragranular component in the form of granules comprising the active plus said excipients with an extragranular component also comprising said excipients and in relative amounts that are within the presently claimed ratios, such that the skilled artisan reasonably would have predicted that the Homma tablet could be formed in a similar manner.  Such a modification is merely the combining of prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
As to claims 41, 43, and 46-47, it further would have been prima facie obvious to use the polyvinylpyrrolidone as one of the excipients in the intragranular component and the lactose in the extragranular component along with croscarmellose as the disintegrant in both the intragranular and extragranular components along with microcrystalline cellulose that is silicified and lactose that is anhydrous, because Aurora expressly teaches incorporating these ingredients in this manner via intragranular and extragranular portions as an known alternative method to forming a pharmaceutical tablet, and that croscarmellose is a suitable disintegrant and microcrystalline cellulose that is silicified, as well as lactose that is in its anhydrous form, are both suitable compressible fillers for use in a pharmaceutical tablet, such that the skilled artisan reasonably would have expected that they could serve as the disintegrant and fillers in the Homma tablet, such modifications being merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  It further would have been prima facie obvious to use the silicified microcrystalline cellulose and mannitol diluents in the intragranular component as recited by claim 43 and not just in the extragranular component, because Aurora teaches that the intragranular component may comprise diluent so long as it does not produce undesirable changes in the dissolution characteristics of the tablet, such that the skilled artisan would have recognized that diluent could be placed in the intragranular component in those cases where the high dissolution rate characteristics of the Aurora formulation are not desired.  The apportioning of excipients between the intragranular and extragranular components is generally not viewed as imparting a patentable distinction from the prior art because the skilled artisan would have recognized that excipients can impart their functionality (e.g., as fillers, binders, and disintegrants) so long as they are present at the time the ingredient mixture is compressed into a tablet and regardless of whether they are in the granule or extragranular portion.  It further would have been prima facie obvious to select amounts of the mannitol filler, silicified microcrystalline cellulose filler, anhydrous lactose filler, PVP binder, croscarmellose sodium disintegrant, and magnesium stearate lubricant that are within the ranges recited by claims 41, 43, and 46-47, because said amounts are result effective variables that will influence their ability to serve their functions of providing diluent material sufficient to compress the composition into a tablet, to bind the tablet together, to aid in the dissolution of the tablet, and to lubricate the composition so as to prevent it from adhering to the compression equipment, respectively.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 42 and 45, it further would have been prima facie obvious to produce the tablet using a dry granulation process, since Homma does not expressly disclose details of the granulation process which would have motivated the skilled artisan to search the prior art for teachings regarding the formation of a tablet comprising an active along with extragranular and intragranular components comprising fillers, binders, and disintegrants, which would have led to Aurora, which teaches that tablets comprising such ingredients can be formed using a dry granulation process.  
As to claim 44, it further would have been prima facie obvious to a weight ratio of intragranular component to extragranular component that is within the recited range, because Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
Applicant argues that the claimed tablets show surprising stability which is confirmed in Table 11, which shows that inventive tablets are stable in a variety of conditions for up to three months.  Applicant argues that Homma does not teach or suggest the claimed tablets, let alone provide any suggestion that such tablets provide unexpected stability, and that Aurora fails to remedy the alleged deficiencies of Homma.
In response, Homma and Aurora are viewed as suggesting the claimed tablets for the reasons discussed in the rejection, and Applicant’s argument to the contrary is conclusory without any supporting reasoning or evidence.  Regarding the argument of evidence of unexpected stability, a showing of unexpected results must compare the claimed invention with the closest prior art.  MPEP 716.02(e).  Here, the closest prior art composition of record is the Homma composition.  Table 11, however, merely depicts the stability results of three inventive compositions, without a comparison to any prior art composition, let alone the Homma composition.  Therefore, the data in Table 11 cannot by itself establish the existence of unexpected results sufficient to overcome the prima facie case of obviousness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645